Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received July 25, 2022, have been fully considered by the examiner.  The following is a complete response to the July 25, 2022 communication.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sluitjer et al (5,433,739).
Sluitjer et al disclose an electrosurgical apparatus comprising a puncturing member (602 – Figure 6) having a body with proximal (601) and distal portions, the distal portion having a conductive tip (603).  There is a hub (605) at the proximal end comprising a connecting means (i.e. notch to receive pin 651 of the probe), and a lumen that extends through the hub and along the length of the body.  There is also a probe (660) comprising a body dimensioned to be inserted into the lumen of the puncturing member, the probe including at least one displacement portion (661).  There is a handle (664) at the proximal end of the probe.  The displacement member comprises a fixed curve which inherently biases the distal end of the probe member into contact with an inner wall of the puncturing member when inserted therein.  Energy is delivered from the cable (610) to the probe body, and then to the inner surface of the puncturing member such that the distal tip of the puncturing member (603) may treat tissue.  See, for example, column 8, lines 54-63 for discussion of the electrical connection and column 12, line 18+ for discussion of Figure 6 embodiment.
Regarding claims 2 and 3, Figure 6 shows the displacement portion (661) is displaced from the longitudinal axis of the lumen by a distance much greater than the diameter of the lumen of the puncturing member.  Regarding claim 4, the displacement distance would be within the range of a diameter of the lumen of the puncturing member when the device is inserted into the puncturing member.  Regarding claim 5, the displacement portion is a curve or bend as seen in Figure 6.  
Regarding claim 9, Sluitjer et al disclose an electrosurgical device (i.e. probe) insertable in a lumen of a puncturing device as addressed above.  The device comprises a body (660) comprised of a conductive material having at least one displacement portion (661).  The displacement portion would inherently bias the tip member into contact with the inner wall of the lumen of the puncturing member when the device is inserted therein.  Sluitjer et al teach that the probe device delivers energy to the inner wall of the lumen and thus to the conductive tip (603) of the puncturing member as addressed above.
Regarding claims 10-13, see discussion of claims 2-5 above.  Regarding claim 14, the probe body (660) would necessarily assume a straight configuration when contained within the puncturing member body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sluitjer et al (‘739) in view of the teaching of Cosman et al (7,976,542).
The Sluitjer et al device has been addressed previously.  Sluitjer et al fail to disclose a biasing member in the lumen of the puncturing member as required by these claims.
Cosman et al disclose an analogous device comprising a puncturing member having a conductive tip (7) and a lumen therethrough that is configured to receive a probe (38) which is capable of delivering RF energy to the inner surface of the lumen to activate the conductive tip member.  In particular, Cosman et al disclose a biasing member (17) in the form of a ramp in the lumen of the puncturing member.  See, for example, Figure 1.  The ramp is provided to guide the probe device into the puncturing member.  Providing such a ramp on the Sluitjer et al puncturing member would provide an assisted guiding means for introducing the probe into the puncturing member and would inherently also serve to bias the probe body having a curve into contact with the inner wall of the puncturing member.
To have provided the Sluitjer et al device with a biasing member comprising a ramp on the inner lumen of the puncturing member to assist in inserting the probe member into the lumen and biasing the probe member distal end into contact with the inner wall of the lumen would have been an obvious modification for one of ordinary skill in the art since Cosman et al fairly teach it is known to provide such a structure on an analogous puncturing device to assist in the insertion of a probe into the lumen of the puncturing device.
Regarding claims 7 and 8, the biasing member is located in the lumen of the puncturing device and comprises a ramp as seen in Figure 1.
Regarding claim 15, Sluitjer et al provide a device comprising a puncturing member and a probe inserted into a lumen of the puncturing member as addressed with respect to claim 1 above.  Again, Sluitjer et al fail to disclose a biasing member positioned in the lumen of the puncturing member.  Cosman et al disclose a biasing member (17) in the form of a ramp in the lumen of the puncturing member.  See, for example, Figure 1.  The ramp is provided to guide the probe device into the puncturing member.  Providing such a ramp on the Sluitjer et al puncturing member would provide an assisted guiding means for introducing the probe into the puncturing member and would inherently also serve to bias the probe body having a curve into contact with the inner wall of the puncturing member.
To have provided the Sluitjer et al device with a biasing member comprising a ramp on the inner lumen of the puncturing member to assist in inserting the probe member into the lumen and biasing the probe member distal end into contact with the inner wall of the lumen would have been an obvious modification for one of ordinary skill in the art since Cosman et al fairly teach it is known to provide such a structure on an analogous puncturing device to assist in the insertion of a probe into the lumen of the puncturing device.
Regarding claim 17, see discussion of claim 8 above.  Regarding claim 18, the ramp portion (17) of Cosman forms a circle when viewed in the cross section, and any portion of that cross section inherently forms a semi-circle.
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
Applicant contends that the biased stylet of Sluitjer et al (as shown in Figure 6 of Sluitjer) fails to provide a reliable connection between the stylet and the uninsulated shaft.  Applicant has provided a modified figure to show the stylet extending from the shaft (on page 9 of the response) whereby the connection between the stylet and the inside surface of the shaft is described as unreliable.  It is noted that claim 1 specifically recites “when the at least one displacement portion of the probe is disposed within the lumen of the puncturing member, the at least one displacement portion of the probe is biased to contact the inner wall of the puncturing member” (emphasis).  The proposed Figure on page 9 of the response shows a condition whereby the displacement portion (i.e. the curved portion) extends from the lumen, not when the displacement portion is disposed within the lumen.  The examiner maintains that when the stylet is withdrawn into the stylet, such that the displacement portion would be within the lumen of the puncturing member, the natural bias of the stylet would necessarily be biased to press against the inner surface of the lumen of the puncturing member.  This is confirmed by Sluitjer who expressly disclose the stylet makes electrical contact with the inner wall of the shaft needle.  Hence, applicant appears to be arguing a condition that is not expressly claimed.  Moreover, applicant is postulating the Sluitjer device does not work reliably despite a clear discussion of the operation of the stylet to provide electrical contact with the inner surface of the puncturing member.  It is noted there is nothing in the claimed structure that provides for a certain degree of reliability in the electrical contact being made, nor is there any disclosure of what would constitute a “reliable” electrical connection.  Regardless, the examiner maintains that when the stylet (i.e. probe body) is withdrawn such that the displacement portion is located in the lumen, as per applicant’s claim language, there would clearly be an intimate contact between the stylet distal tip and the inner lumen of the puncturing member based on the biased nature of the stylet.
Regarding the Cosman reference, applicant argues that the biasing member of Cosman is located in the hub and not in puncturing member.  The examiner maintains that claim 1 expressly states that the lumen is “defined by the body and the hub”.  Claim 15 contains this same language.  Hence, that portion of the hub of Cosman which includes the ramp also includes the lumen as defined by applicant’s claim.  The examiner maintains that Cosman clearly provide a biasing feature in the shape of a ramp in the lumen as defined by applicant’s claim.  Further, the ramp of Cosman continues to the intersection of the hub and the cannula lumen as seen in Figure 1.  Applicant argues that the biasing member of Cosman is located within the hub rather than inside the tubing.  While the examiner agrees with this characterization, the claim language clearly defines the biasing member is located within the lumen, and further expressly defines the lumen as being defined by the hub and the body (of the puncturing member).  Accordingly, the examiner maintains a proper rejection has been made.  It is suggested that applicant may define the body of the puncturing member to include an inner surface, and define the biasing member to extend from the inner surface of the body to distinguish over the Cosman reference.  Applicant further contends that the ramp of Cosman if combined with Sluitjer as suggested would result in a combination unsatisfactory for its intended purpose.  The examiner disagrees.  The ramp of Cosman merely provides an easier (i.e. larger) introduction bore for insertion of the stylet.  Such a larger bore would clearly be satisfactory to make introduction of the Sluitjer stylet into the puncturing member easier.  Inherently, the biased curvature of the distal end of the Sluitjer stylet would bias the tip member against the inner wall of the puncturing member as the stylet is advanced into the lumen via the ramp, as suggested by Cosman.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 1, 2022